Citation Nr: 0308461	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  95-32 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an increased evaluation for degenerative 
joint disease of multiple joints, currently evaluated as 
20 percent disabling.

2.	Entitlement to an increased evaluation for a lumbar 
strain, rated 10 percent disabling, from December 12, 
1994 to October 31, 1995.

3.	Entitlement to an increased evaluation for a lumbar 
strain, rated noncompensably disabling, from November 1, 
1995 to April 10, 2002

4.	Entitlement to an increased evaluation for a lumbar 
strain, rated 10 percent disabling from April 11, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to June 1991. 
He had service in Southwest Asia from September 1990 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for an increased 
rating for degenerative arthritis and reduced the veteran's 
service-connected lumbar spine disability from 10 percent to 
a noncompensable evaluation, by rating decision dated in 
August 1995.

In July 1999, the Board remanded the issues to the RO in 
order to clarify whether the veteran desired a hearing before 
the Board.  He responded that he did not.  The Board again 
remanded these claims in December 1999 for further 
development.  The Board decision of December 1999 addressed 
the question of a restoration of a 10 percent disability 
rating for the veteran's lumbar muscle strain, therefore that 
issue is no longer before the Board.  All requested 
development by the Board having been completed, these claims 
now return before the Board.

The Board notes that, in April 2002, based on the results of 
a VA examination, the veteran's rating was increased from a 
noncompensable evaluation to a 10 percent rating, from the 
date of the veteran's VA examination.  Therefore, the issues 
in appellate status are as listed above.




FINDINGS OF FACT

1.	The veteran's degenerative joint disease of multiple 
joints is currently manifested by X-ray findings of 
degenerative changes of 2 or more major joints, with 
occasional incapacitating exacerbations.

2.	The veteran's lumbar back strain, from December 12, 1994 
to October 31, 1995, was manifested by findings 
consistent with characteristic pain on motion.

3.	The veteran's lumbar back strain, from November 1, 1995 
to April 10, 2002, was manifested by complaints of pain 
and stiffness, but no objective findings of disability.

4.	The veteran's lumbar back strain, from April 11, 2002, 
has been manifested by findings consistent with 
characteristic pain on motion, with positive straight 
leg raising test.  Muscle spasm or moderate limitation 
of motion has not been shown.


CONCLUSION OF LAW

1.	The criteria for an evaluation in excess of 20 percent 
for the veteran's degenerative joint disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 5206-5208, 
5215, 5220-5223, 5260, 5261 (2002).

2.	The criteria for an evaluation in excess of 10 percent 
for the veteran's lumbar back strain, from December 12, 
1994 to October 31, 1995, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).

3.	The criteria for a compensable evaluation for the 
veteran's back strain, from November 1, 1995 to April 
10, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5292, 5295 (2002).

4.	The criteria for an evaluation in excess of 10 percent 
for the veteran's lumbar back strain, from April 11, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 
5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed June 1995 rating 
action, and were provided a Statement of the Case dated 
August 1995, and several Supplemental Statements of the Case 
dated August 1995, August 2002, and November 2002, as well as 
Board remands dated July 1999 and December 1999.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO sent the veteran a letter in November 2001, explaining the 
veteran's rights under the VCAA.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran has been afforded two 
examinations during the course of this claim, dated February 
1995 and April 2002.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, as the veteran has been 
notified as to which party will get which evidence, as all 
the evidence has been obtained, the Board can proceed.  See 
Quartucccio v. Principi, 16 Vet.App. 183 (2002).


Facts

The veteran has been seen periodically throughout the course 
of this appeal with complaints of multiple joint pain.  The 
veteran tested negative several times for inflammatory 
arthritis, and was only found to have mild degenerative joint 
disease.

A February 1993 report of outpatient treatment noted that the 
veteran reported back problems, but upon physical 
examination, the veteran was found to have full strength, 
with intact reflexes, straight leg raising test was within 
normal limits, and there was no paralumbar spasm or 
tenderness.  The veteran was found to have a normal physical 
exam.  An August 1993 report of outpatient treatment noted 
similar findings.

X-rays of the veteran's wrists taken in February 1995 were 
normal, with no bone or joint abnormality present.

X-rays of the veteran's spine taken in February 1995 showed 
minimal osteoarthritis changes in the lower lumbar spine with 
slight narrowing of the L5-S1 interspace.  Vertebral bodies 
were normal in height and alignment.

X-rays of the veteran's shoulders taken in February 1995 
showed localized cortical sclerosis on the greater tuberosity 
of the right humerus, consistent with tendonitis.  No other 
significant bone abnormality was seen in the right shoulder 
joint.  Views of the left shoulder showed no significant bone 
or joint abnormality.

X-rays of the veteran's knees taken in February 1995 were 
normal, with no bone or joint abnormality.

X-rays of the veteran's hands taken in February 1995 were 
normal, with no bone or joint abnormality.

X-rays of the veteran's elbows taken in February 1995 showed 
minimal osteoarthritic changes in both elbow joints.  No 
other significant bone abnormality was noted.

In a February 1995 VA examination report, the veteran related 
that he injured his back in service and complained of low 
back discomfort aggravated by physical activity, but was 
receiving no definitive treatment for any problems with his 
musculoskeletal system.  Physical examination revealed that 
he was small framed and markedly obese.  He demonstrated 
normal posture, walked with a slight waddling gait primarily 
due to obesity, and had no limp.  He bent forward to 80 
degrees, which the examiner remarked was limited primarily by 
his pendulous abdomen rather than any muscle pain or spasm.

The examination further showed that the veteran had no 
paralumbar muscle tenderness, and no tenderness in either 
sciatic notch.  Leg lengths were equal, he had normal 
symmetrical development of the musculature of both lower 
extremities, and he could stand on his heels and toes without 
difficulty.  He had negative straight leg raises, had no 
evidence of neurologic deficits in either lower extremity, 
and had full pain free range of motion to all joints of all 
four extremities, demonstrating no contracture or localized 
tenderness or deformity. The clinical impression was 
exogenous obesity.  The examiner opined that the veteran's 
musculoskeletal complaints related primarily to a poor 
physical condition and exogenous obesity and that the veteran 
had no measurable degree of degenerative changes above that 
which would be considered normal for his age.

An August 1998 outpatient treatment indicated that the 
veteran reported feeling stiff, especially in the morning.

A report of outpatient treatment, dated November 1998, noted 
that the veteran complained of arthralgias, joint swelling 
and stiffness, with episodes that were relieved by 
medication.

In September 1999, the veteran was noted to have 
polyarthralgias that got worse after increased activity.  
Examination of the veteran's joints showed no synovitis or 
effusion.  The veteran did have tenderness in part of his 
back.  The veteran was diagnosed with diffuse pain syndrome.

X-rays taken of the veteran's spine in April 2002 noted 
minimal anterior and lateral spondylosis, and a questionable 
calcified granuloma in the lungs.  There were normal disc 
spaces, and alignment was well preserved.

X-rays taken of the veteran's knees in April 2002 showed 
minimal degenerative changes.

X-rays taken of the veteran's shoulders, hands, and wrists in 
April 2002 were normal.

X-rays taken of the veteran's elbows showed minimal 
degenerative changes of the elbow joints.

The veteran received a VA examination in April 2002.  At that 
time, the veteran complained of moderate pain in all joints, 
associated with stiffness, as well as swelling.  He also 
indicated occasional numbness, difficulty raising his arms, 
and difficulty squatting with his knees.  Precipitating 
factors for the joint pains were occasionally mopping the 
house and sleeping.  Alleviating factors were aspirin, 
heating pads, and ice.  He noted there were no limitations to 
his job due to his arthritic condition; however, he could not 
practice sports such as baseball and basketball because of 
it.  Range of motion of the wrist flexion equaled 60 degrees 
and extension equaled 40 degrees.  For range of motion of the 
elbow, flexion equaled to 120 degrees and extension equaled 0 
degrees.  Range of motion of the shoulders, abduction and 
flexion equaled 150 degrees and internal rotation equaled 60 
degrees, external rotation equaled 90 degrees.  Range of 
motion of the knees, flexion equaled 120 degrees, extension 
equaled 0 degrees.  There was no objective evidence of 
painful motion on all movement of the wrists, elbows, 
shoulders, and knees.  There was no objective evidence of 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement of the 
wrists, elbows, shoulders and knees.  He had crepitus of the 
knees and shoulders.  He had normal gait cycle.  There was no 
anklyosis.  There was no constitutional signs or inflammatory 
arthritis.  The examiner diagnosed the veteran with 
degenerative arthritis of the knees, hands, wrists, 
shoulders, and elbows.  The examiner noted that X-rays taken 
in April 2002 showed minimal degenerative joint disease of 
the elbows and knees.

The examiner indicated that the veteran had limitation of 
motion of the wrist, elbow flexion, shoulders, knee flexion, 
and lumbar spine due to edema secondary to his congestive 
heart failure, not his service connected disabilities.  The 
examiner noted again that, based on the examination that day, 
there was no painful motion, instability, tenderness, 
redness, heat, abnormal movement, to guarding of movement of 
the wrists, hands, elbows, shoulders, knees, and lumbar 
spine.  He had excess fatigability, weakness, and/or 
incoordination due to his non-service connected obesity and 
congestive heart failure.  The examiner noted that the 
veteran did not have intervertebral disc syndrome.  On X-rays 
mentioned on report, the veteran had discogenic disease of 
L5-S1.  On physical examination, he had diminished ankle 
jerks +1 bilaterally, and a negative straight leg raising 
test bilaterally.

The veteran received a further VA examination in April 2002, 
for his spine.  The veteran referred to a severe low back 
pain with radiation to the lower back, and also some change 
of color in the legs and pain with rash.  The veteran 
reported taking physical therapy in the past year, with good 
pain control.  Precipitating factors for the low back pain 
were bending and lifting heavy objects.  Alleviating factors 
were aspirin, heating pads, and ice.  The veteran reported 
that, during the past years, he had three occasions of acute 
severe low back pain, which was relieved with bed rest for 24 
hours, hearing pads, ice, and liniment.  He reported that, 
during the past year, he was absent from his job on three 
occasions due to his back condition.  However, he indicated 
that he had no limitation to his job based on his back 
condition, and he was not on light duty.  

As to range of motion of the lumbar spine, forward flexion 
equaled 60 degrees.  Backward extension equaled 20 degrees.  
Lateral flexion equaled 25 degrees.  Rotations equaled 30 
degrees.  There was no painful motion in the ranges of motion 
measured that day.  The examiner indicated that there was no 
objective evidence of painful motion in all movements of the 
lumbar spine.  There was no lumbar paravertebral muscle 
spasm.  There was mild weakness of both ankle dorsiflexor 
muscles, extensor hallucis longus, and tibialis anterior, 
with a muscle strength graded 4/5.  There was no tenderness 
to palpation in the lumbosacral area.  There were no postural 
abnormalities of the back, or fixed deformities.  There was 
no lumbar spasm.  He had morbid obesity.  Knee jerks and 
ankle jerks were +1 bilateral and symmetric.  He had a 
positive straight leg raising test of the left leg, with no 
muscle atrophy of the lower extremities.  The examiner 
diagnosed the veteran with lumbar strain, and mild lumbar 
spondylosis by X-ray.



The Law and Analysis

As noted, it is maintained that the disability evaluations 
currently assigned to the veteran's degenerative joint 
disease of multiple joints and lumbar strain disabilities are 
not adequate.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that the veteran's service-connected 
degenerative joint disease of multiple joints is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2002), for degenerative arthritis.  
Under this diagnostic code, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined not added, under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  
In the absence of limitation of motion, the code provides for 
a 10 percent rating with X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups, and 
a 20 percent evaluation with X-ray evidence of involvement of 
2 or more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A note to this code 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a.  In accordance with 
applicable regulation, the shoulders, elbows, knees, and 
wrists are considered to be major joint, and the lumbosacral 
articulation, and multiple involvements of the 
interphlangeal, metacarpal and carpal joints are considered 
to be a group of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45 (2002).

The veteran could also be rated under the appropriate codes 
governing limitation of motion. 

Under Diagnostic Code 5201, a 20 percent rating is for 
assignment when there is limitation of motion of either arm 
to shoulder level.  Limitation of motion of the arm to midway 
between side and shoulder level warrants a 30 percent 
evaluation for the major arm, and a 20 percent evaluation for 
the minor arm.  Limitation of motion of the arm to 25 degrees 
from the side warrants a 40 percent evaluation in the major 
arm, and a 30 percent evaluation in the minor arm.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5201 (2002).

Diagnostic Code 5206, relating to limitation of flexion of 
the forearm, provides a noncompensable evaluation if flexion 
is limited to 110 degrees and a 10 percent evaluation if 
flexion is limited to 100 degrees.  In order to warrant an 
evaluation of 20 percent, flexion must be limited to 90 
degrees.  Limitation of flexion to 70 degrees warrants a 30 
percent evaluation in the major arm, and a 20 percent 
evaluation in the minor arm.  Limitation of flexion to 55 
degrees warrants a 40 percent evaluation in the major arm, 
and a 30 percent evaluation in the minor arm.

Diagnostic Code 5207, relating to limitation of extension of 
the forearm, provides a 10 percent evaluation if extension is 
limited to 60 degrees.  A 20 percent disability rating under 
this code provision is warranted if extension is limited to 
75 degrees.  Extension limited to 90 percent warrants a 30 
percent evaluation in the major arm, and a 20 percent 
evaluation in the minor arm.  Extension limited to 100 
degrees warrants a 40 percent evaluation in the major arm, 
and a 30 percent evaluation in the minor arm.

Diagnostic Code 5208 provides a 20 percent evaluation if 
flexion is limited to 100 degrees and extension is limited to 
45 degrees.  Diagnostic Code 5213 provides a 30 percent 
evaluation for the major arm, and a 20 percent evaluation for 
the minor arm, if pronation is limited so that motion is lost 
beyond the middle of the arc.  A 20 percent evaluation is 
warranted if pronation is limited so that the motion of the 
hand is lost beyond the last quarter of the arc and a 10 
percent evaluation if supination is limited to 30 degrees or 
less.  See 38 C.F.R. §§ 4.71 (Plate I), 4.71a (2002).

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to in 
line with the forearm warrants a 10 percent evaluation. 38 
C.F.R. § 4.71a, Diagnostic Code 5215 (2002).

Diagnostic Codes 5220 through 5223 apply to limited motion of 
the fingers.  See 38 U.S.C.A. § 4.71a, Diagnostic Codes, 
5220, 5221, 5222, 5223 (2002).

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, 
Code 5261.

The veteran's lumbosacral strain is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
noncompensable rating is warranted for slight subjective 
symptoms only.  With characteristic pain on motion, a rating 
of 10 percent is provided.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, a rating of 20 percent is provided.  
When severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.

The veteran could also be rated under Diagnostic Code 5292, 
for limitation of motion of the lumbar spine.  Under that 
code, a slight limitation of motion warrants a 10 percent 
evaluation.  A moderate limitation of motion warrants a 20 
percent evaluation, and a severe limitation of motion 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating these claims as a rating under the Diagnostic 
Codes governing limitation of motion.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).


Analysis

Taking into account all relevant evidence, the Board finds 
that the veteran's degenerative joint disease of multiple 
joints is currently properly rated as 20 percent disabling.  
In this regard, the Board finds probative the opinion from a 
VA examination in February 1995 which indicated that the 
veteran's musculoskeletal complaints related primarily to 
poor physical condition and exogenous obesity, and that the 
veteran had no measurable degree of degenerative changes 
above that which would be considered normal for his age.  
Also of note is the most recent opinion contained in a VA 
examination, dated April 2002, which indicated that the 
veteran had limitation of motion of the wrist, elbow flexion, 
shoulders, knee flexion, and lumbar spine due to edema 
secondary to his congestive heart failure, not his service 
connected disabilities.  Therefore, the evidence of record 
tends to indicate that the veteran does not have limitation 
of motion in any of his joints attributable to his 
degenerative arthritis.  Therefore, Diagnostic Code 5003 
provides that, as noted above, in the absence of limitation 
of motion, a 10 percent rating is warranted with X-ray 
evidence of involvement of 2 or more major joints or minor 
joint groups, and a 20 percent rating is warranted with X-ray 
evidence of involvement of 2 or more major joints or minor 
joint groups, with occasional incapacitating exacerbations.  
X-rays of the veteran's knees and elbows clearly show some 
degenerative changes, thus the veteran clearly has 
involvement of 2 or more major joints.  Taking into account 
the veteran's reports of pain, as well as flare-ups, and 
resolving all doubt in favor of the veteran, the Board finds 
that the veteran does have X-ray evidence of involvement of 2 
or more major joint groups, with occasional incapacitating 
exacerbations, such that a 20 percent rating would be 
warranted for the veteran's degenerative joint disease, the 
rating the veteran is currently receiving.

For the time period December 12, 1994 to October 31, 1995, 
the Board finds that the veteran's lumbar strain was properly 
rated as 10 percent disabling.  In this regard, the Board 
notes that while the veteran reported in February 1993 that 
he had back pain, examination conducted at that time found 
the veteran's back to be normal, with no evidence of muscle 
spasm such that a higher rating would be warranted.  However, 
the veteran did report pain on motion, therefore, resolving 
all doubt in the veteran's favor, the Board finds that he was 
properly rated as 10 percent disabled for his lumbar strain 
during this time period.  As there was no indication during 
this time that the veteran had any muscle spasm, a higher 
rating would not be warranted.

For the time period November 1, 1995 to April 10, 2002, the 
Board finds that the veteran's back disability was properly 
rated as noncompensably disabling.  In this regard, the Board 
notes that, while the veteran did report problems with pain 
and stiffness, particularly in the morning, the evidence does 
not indicate that the veteran experienced objective pain on 
motion.  Specifically, straight leg raises were negative, the 
veteran had nearly a full range of motion, and there was no 
muscle spasm noted.  The Board finds this level of disability 
to constitute slight subjective symptoms only, such that a 
noncompensable rating would be warranted, the rating the 
veteran is currently receiving.

Finally, the Board finds that, from April 11, 2002, the 
veteran's lumbar muscle strain has been properly rated as 10 
percent disabling.  In that regard, the Board notes that a VA 
examination from that date indicated that the veteran 
complained of low back pain with radiation to the low back, 
and had a positive straight leg raising test of the left leg, 
along with a muscle strength graded 4/5.  Further, the 
veteran was found to have mild weakness of both ankle 
dorsiflexor muscles, extensor hillocks longus, and tibial 
anterior, with a muscle strength graded 4/5.  The Board finds 
these levels of disability to be consistent with a finding of 
characteristic pain on motion, such that a 10 percent rating 
would be warranted.  However, there were no findings to 
indicate that the veteran had any muscle spasm on extreme 
forward bending, such that a 20 percent rating would be 
warranted.  Moreover, moderate limitation of motion was not 
shown.

The Board points out that an increased rating would not be 
warranted for limitation of motion of the lumbar spine at any 
time because, as noted above, the opinions of record indicate 
that the veteran's limitation of motion is not due to his 
service connected disabilities, but rather to his congestive 
heart failure and obesity.

Therefore, the Board finds that the veteran has been properly 
rated for both his degenerative arthritis and his lumbar 
strain disability.  As the preponderance of the evidence is 
against these claims, the benefit-of-the-doubt doctrine does 
not apply, and increased ratings must be denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Entitlement to an increased evaluation for degenerative 
joint disease of multiple joints, currently evaluated as 
20 percent disabling, is denied.

Entitlement to an increased evaluation for a lumbar 
strain, rated 10 percent disabling, from December 12, 1994 
to October 31, 1995, is denied.

Entitlement to an increased evaluation for a lumbar 
strain, rated noncompensably disabling, from November 1, 
1995 to April 10, 2002, is denied.

Entitlement to an increased evaluation for a lumbar 
strain, rated 10 percent disabling from April 11, 2002, is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

